COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                             §

 Fort Stockton Holdings, L.P., Pecos              §                No. 08-15-00382-CV
 County, City of Fort Stockton, Pecos
 County Water Control and Improvement             §                   Appeal from the
 District No. 1, and Brewster County
 Groundwater Conservation District,               §                  83rd District Court

                        Appellants,               §               of Pecos County, Texas

 v.                                               §                (TC# P-7047-83-CV)

 Middle Pecos Groundwater Conservation            §
 District,
                                                  §
                        Appellee.
                                               §
                                             ORDER

        The Court GRANTS the Joint Unopposed Motion to Vacate the April 13, 2017 submission

and oral argument setting. This case will be rescheduled at a later date.

        IT IS SO ORDERED this 11th day of April, 2017.


                                                        PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.